Citation Nr: 0926492	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
shoulders and cervical spine, other than the service-
connected tension myositis of the trapezius.

2.  Entitlement to service connection for arthritis of the 
hands and neck, including as secondary to the service-
connected tension myositis of the trapezius.

3.  Entitlement to service connection for fibroid tumors.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 until August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The RO has characterized the claim for a disability of the 
shoulders and cervical spine as one for service connection on 
a de novo basis.  Irrespective of the RO's characterization, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claims of service 
connection for schizophrenia. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issue for consideration to more accurately reflect the 
provisions of law under which the appeal must be considered. 
See 38 C.F.R. § 19.35 (Providing that the RO's certification 
of an appeal is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
disability of the shoulders and cervical spine in a March 
1992 rating decision.  The Veteran was notified of this 
decision and of her appellate rights by letter dated April 7, 
1992.  The Veteran did not appeal this decision, thus, it 
became final.

2.  The evidence associated with the claims file subsequent 
to the March 1992 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a disability of 
the shoulders and cervical spine, other than the service-
connected tension myositis of the trapezius, and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence of record does not show that any diagnosed 
disability of the shoulders and cervical spine, other than 
the service-connected tension myositis of the trapezius, is 
related to the Veteran's active service.

4.  The evidence of record does not show that any diagnosed 
disability of the hands and neck is related to the Veteran's 
active service.

5.  The evidence of record does not show that any currently 
diagnosed fibroid tumor is related to the Veteran's active 
service.

6.  The evidence of record does not show that any currently 
diagnosed sinus disability is related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1992 
determination, wherein the RO denied the Veteran's claim of 
entitlement to service connection for a disability of the 
shoulders and cervical spine other than the service-connected 
tension myositis of the trapezius, is new and material, and 
the Veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2008). 

2.  The criteria for a grant of service connection for a 
disability of the shoulders and cervical spine other than the 
service-connected tension myositis of the trapezius have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The criteria for a grant of service connection for 
arthritis of the hands and neck, including as secondary to 
the service-connected trapezius have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

4.  The criteria for a grant of service connection for 
fibroid tumors have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).
 
5.  The criteria for a grant of service connection for a 
sinus disability have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2003, November 2004 and 
March 2006 that fully addressed all notice elements.  The 
February 2003 and November 2004 letters advised the Veteran 
of the evidence needed to substantiate the claim, the 
evidence VA would seek to provide and the evidence the 
Veteran should seek to provide.  The March 2006 letter 
concerned the factors used in determining the disability 
rating and effective date.  

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the notice letter provided to the appellant on 
February 2003 advised the Veteran that the claim for a neck 
injury had previously been denied and defined "new and 
material evidence."  This letter did not advise the Veteran 
of why the claim was denied or what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  In this decision, the Board reopens the claim for 
service connection for a disability of the shoulders and 
cervical spine, other than the service-connected tension 
myositis of the trapezius.  Accordingly, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the Veteran's claim. See Kent, 
20 Vet. App. at 1.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
she has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks service connection for a disability of the 
shoulders and cervical spine.  Claims for service connection 
for a disability of the shoulders and cervical spine were 
previously considered and denied by the RO in a March 1992 
rating decision.  The Veteran did not appeal the decision and 
as such, they are final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

At the time of the March 1992 rating decision that denied 
service connection for a disability of the shoulders and 
cervical spine other than the tension myositis, the evidence 
of record consisted of service treatment records.  
Subsequently, additional VA outpatient treatment records, 
private medical records, and the reports of VA examinations 
have been associated with the claims file. 

Concerning the claim for a disability of the shoulders and 
cervical spine, the claim was previously denied in March 1992 
as the decision granted service connection for tension 
myositis of the trapezius and there was no evidence to 
support a separate service-connected disability for the pain 
of the shoulders and cervical spine.  The evidence received 
subsequent to the March 1992 rating decision includes a 
diagnosis of arthralgia of the cervical spine in a May 2003 
VA examination.  Significantly, arthralgia is defined as 
joint pain whereas myositis is defined as muscle pain.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Mykles 
v. Brown, 7 Vet. App. 372, 373 (1995);  Godfrey v. Brown, 7 
Vet. App. 398, 401 (1995); Carroll v. Brown, 8 Vet. App. 128, 
129 (1995).  In other words, the evidence includes a 
diagnosis distinct from the tension myositis.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").  Presuming such evidence is 
credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a current disability which is necessary to 
substantiate the Veteran's claim.

Presumed credible, the additional evidence received since the 
March 1992 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
disability of the shoulders and cervical spine, other than 
the service-connected tension myositis of the trapezius, is 
reopened.

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Disability of the Shoulders and Cervical Spine

The Veteran seeks service connection for a disability of the 
shoulders and cervical spine.  As an initial matter, the 
Board notes the Veteran is already in receipt of service-
connection for tension myositis of the trapezius.  Thus, the 
present claim concerns a shoulder and cervical spine 
condition, other than the tension myositis of the trapezius.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, a May 2003 VA examination diagnosed of 
arthralgia of the cervical spine.  Significantly, arthralgia 
is defined as joint pain.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 
(1995).  Additionally, there is no current diagnosis 
concerning the shoulders other than the service-connected 
tension myositis.  In this regard, to the extent that the 
Veteran currently has pain, it is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Even assuming the arthralgia of the neck is a sufficient 
current disability, service connection is not otherwise 
warranted.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.).  

Service treatment records include extensive treatment for 
neck and shoulder pain.  Specifically, the records reflect 
the Veteran was involved in two motor vehicle accidents 
around June 1988 and was subsequently treated for neck and 
shoulder pain.  She was ultimately placed on permanent 
profile for possible right trapezoid myofascial pain syndrome 
and was discharged by a medical board for this same 
disability.

The remaining question is whether there is competent medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, an October 2002 VA outpatient treatment 
record noted chronic pain in the neck since service.  This 
notation appeared in the reported history section and the 
physician did not diagnose any neck or shoulder disability at 
that time.  The law provides that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Other VA outpatient treatment records, such as the January 
2005 record, include a history of chronic pain, neck, right 
shoulder, right wrist and headaches, service connected due to 
injury June 1988.  While this appears to provide the 
necessary nexus, the notation that the condition is "service 
connected" indicates that this history refers to the tension 
myositis of the trapezius.  Similarly, while the August 2005 
VA examination concluded with a diagnosis of history of 
whiplash injury with loss of consciousness and intermittent 
musculoskeletal spasms, this examination was specifically 
requested to assess the severity of the service-connected 
tension myositis of the trapezius.  

Significantly, the record that diagnosed the arthralgia did 
not include an opinion as to the etiology of the disability 
or suggest it was related to the Veteran's service.

Nor is there any evidence of continuity of symptomatology as 
the first post-service treatment for neck pain was October 
2002, nearly 11 years after the Veteran's separation from 
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In sum, there is no evidence of a nexus or evidence of 
continuous symptoms.  Accordingly, the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Arthritis of Hands and Neck

The Veteran seeks service connection for arthritis of the 
hands and neck, including as secondary to the service-
connected tension myositis of the trapezius.  See Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding that claims 
involving overlapping symptoms must be considered 
independently because they rest on distinct factual bases).  
As noted above, the Veteran is already in receipt of service 
connection for tension myositis of the trapezius, which 
includes some of the symptomatology of the neck.  Thus, this 
claim is necessarily limited to arthritis of the neck 
unrelated to the service-connected disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, to the extent that the Veteran 
currently has or complains of pain of the hands and neck, it 
has not been linked to any diagnosed disorder.  For example, 
although the record includes some provisional diagnoses, 
subsequent records fail to reflect any disability was 
diagnosed.  In this regard, an October 2002 VA outpatient 
treatment record concluded with the assessment of pain in the 
fingers and tingling, questionable arthritis or questionable 
carpal tunnel.  Similarly, a February 2004 VA outpatient 
treatment record included a provisional diagnosis of "rule 
out carpal tunnel syndrome."  Significantly, a subsequent 
May 2004 electromyograph was normal and showed no 
electrophysiological evidence of carpal tunnel syndrome or 
cervical radiculopathy on the right.  Similarly, none of the 
records affirmatively diagnose arthritis of the hands or 
neck.  Thus, the evidence of record reflects complaints and 
treatment for pain, which has not been diagnosed.  In this 
respect, it is not a disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Even assuming the pain and provisional diagnoses constitute 
sufficient evidence of a current disability, service 
connection is not otherwise warranted.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
Assuming a current diagnosis, the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records include extensive treatment for 
neck pain after sustaining injuries in a June 1988 motor 
vehicle accident.  In fact, as noted above, the Veteran was 
ultimately placed on permanent profile for possible right 
trapezoid myofascial pain syndrome and was discharged by a 
medical board for this same disability.  Service treatment 
records also include a March 1991 medical board evaluation 
which noted complaints of neck pain radiating down to the 
thumb and index finger.  The concluding diagnosis was 
possible right trapezoid myofascial pain syndrome clinically.  
Significantly, the Veteran denied a history of loss of finger 
or toe, neuritis, or arthritis rheumatism or bursitis on the 
May 1991 report of medical history.  A June 1991 letter from 
a private chiropractor related the Veteran was seen for 
injuries sustained in an automobile accident and was 
diagnosed with chronic moderate strain sprain of the cervical 
spine with possible nerve root encroachment.  

The remaining element is competent medical evidence of a 
nexus linking the current hand and neck symptoms to the 
symptoms noted during service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this regard, an October 2002 VA outpatient treatment 
record noted chronic pain in the neck since service.  
Significantly, this appeared only in the reported history 
section and thus reflects the Veteran's subjective complaints 
and not the physician's opinion as to the etiology.  The law 
provides that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

None of the other evidence relates the current condition to 
any event or incident of service.  Nor is there any evidence 
of continuity of symptomatology.  The first post-service 
treatment for the hands and neck was October 2002, a period 
of approximately 11 years.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  This gap in treatment demonstrates the 
arthritis did not manifest to a compensable degree within one 
year of the Veteran's separation from active service.  As 
such, service connection pursuant to 38 U.S.C.A. §§ 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Veteran, however, contends the arthritis of the neck and 
hands is related to her service-connected tension myositis of 
the trapezius.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. 

In this regard the Veteran has current complaints of pain and 
a service-connected disability of tension myositis of the 
trapezius.  What is missing is evidence of a relationship 
between the two conditions.  None of the records reflect a 
nexus between the pain of the hands and neck and the service-
connected disability.

In sum, the only evidence linking the current condition to 
service is the Veteran's own statements.  Although the Board 
does not doubt the Veteran's belief that her arthritis of the 
hands and neck had its onset during service, the Veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Fibroid Tumors

The Veteran seeks service connection for fibroid tumors.  
Specifically, she alleges that the abnormal pap smears noted 
during service were an early indicator of the current fibroid 
tumors.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

An August 2002 private treatment record noted abnormal 
uterine bleeding and fibroids.  See McClain v. Nicholson, 
21Vet. App. 319 (2007)(finding that the requirement for a 
current disability is satisfied if the claimant has a 
disability at the time a claim was filed or at any time 
during the pendency of the appeal, even if the disability 
resolves prior to the Secretary's adjudication of the claim).  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records include a December 1982 
consultation with a provisional diagnosis of an intercervical 
mass.  Cytology from December 1982 was negative.  A January 
1983 notation related the Veteran did not show up for the 
consultation.  The service treatment records also reflect pap 
smears dated in July 1989 and September 1989 that showed 
moderate inflammation.  Significantly, the April 1991 report 
of medical history reflected the Veteran denied a history of 
tumor, growth, cyst or cancer.  The Veteran denied being 
treated for a female disorder.  

Only one record related the fibroids to service.  In this 
regard a September 2004 VA mental health record advised the 
Veteran to file for service connection for disorders that 
manifested while she was on active duty.  One of the listed 
conditions was fibroid tumors.  Significantly, the physician 
provided no rationale as to why she believed the fibroid 
tumors were related to service.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it unsupported by medical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Furthermore, the physician 
rendering the opinion specialized in mental health and the 
entire record concerned the Veteran's mental status.  Fibroid 
tumors were not discussed during the course of the visit.  
Accordingly, this opinion as to the etiology of the fibroids 
is of little probative value.  Sklar v. Brown, 5 Vet. App. 
140, 146 (1993)(Observing that a specialist's opinion as to a 
medical matter outside of his or her specialty to be given 
little weight).

Significantly, none of the records that diagnosed fibroids 
express an opinion as to the etiology of the condition.  
There is no evidence that any physician found the pap smears 
or the questionable mass noted during service were early 
signs of the subsequent fibroids.  

Nor is there any evidence of continuity of symptomatology.  
Although the Veteran was diagnosed with a questionable mass 
during service, she did not actively seek treatment for the 
condition at that time.  Furthermore, there is a large gap in 
treatment until August 2002, a period of approximately 11 
years.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Under these circumstances, for the Board to conclude that the 
Veteran has fibroid tumors that had their origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to her, but she has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  Accordingly, service connection 
for fibroid tumors is not established in the absence of 
competent medical evidence of a relationship between a 
current disorder and service.

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Sinus Disability

The Veteran seeks service connection for a sinus disability.  
She contends her sinus conditions began while she was on 
active duty.  She indicated she first treated for the 
condition around 1982 when she was stationed in Germany.   
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Although more recent records fail to reflect a diagnosis of a 
sinus disability, private medical records dated in December 
2001 noted complaints of sinus trouble and diagnosed 
sinusitis.  The United States Court of Appeals for Veterans 
Claims (Court) recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Thus, the Veteran has a current disability.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records, however, fail to reflect 
complaints, treatment or diagnosis of a sinus disability.  
While the Veteran reported a history of ear, nose or throat 
trouble on the April 1991 report of medical history, she did 
not check off whether there was a history of sinusitis.  She 
did relate a history of hay fever.  Significantly, the March 
1991 medical board examination failed to note any complaints 
or diagnoses related to the nose or sinus.  

Even assuming the Veteran had sinus trouble during service as 
she alleged, the record contains no competent medical 
evidence of a nexus.  None of the records included an opinion 
as to the etiology of the sinus disability.  

The Board also considered whether service connection could be 
warranted under a theory of continuity of symptomatology as 
the Veteran related she had continuous symptoms.  In this 
regard, while the Veteran is competent to report sinus 
symptoms, the Board finds her testimony to not be credible.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   As noted above, there is 
no evidence illustrating treatment for a sinus condition 
during service.  Similarly, post-service treatment records do 
not reflect treatment for the condition until December 2001.  
Furthermore, although the Veteran described continuous 
symptoms, the record clearly reflects periods since December 
2001 in which the Veteran was treated for other medical 
conditions and failed to note any complaints related to the 
sinuses.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).

Under these circumstances, for the Board to conclude that the 
Veteran has a sinus disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore, without evidence of a nexus or evidence of 
continuity of symptomatology, service connection for a sinus 
disability is not warranted.  

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and she is sincere in her belief that her 
disabilities are related to military service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection for a disability of the shoulders and 
cervical spine, other than the service-connected tension 
myositis of the trapezius, is reopened.  To this extent and 
to this extent only, the appeal is granted.

Service connection for a disability of the shoulders and 
cervical spine, other than the service-connected tension 
myositis of the trapezius, is denied.

Service connection for arthritis of the hands and neck is 
denied.

Service connection for fibroid tumors is denied.

Service connection for a sinus disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


